IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2410 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 140 DB 2017
                                :
           v.                   :           Attorney Registration No. 93175
                                :
LOUIS FRANCIS CAPUTO,           :           (Allegheny County)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 11th day of June, 2018, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Louis Francis Caputo is

suspended on consent from the Bar of this Commonwealth for a period of one year,

retroactive to December 16, 2017. Respondent shall comply with all the provisions of

Pa.R.D.E. 217 and pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).